Dear Dr. Jones:
You have asked whether it is legal for the Louisiana War Veterans' Home, a state-operated, long-term health- care facility for U.S. military veterans, to schedule day trips and transport its residents to local Louisiana casinos for dining and gaming entertainment.
Scheduling recreational outings and trips for the entertainment of residents is one of the functions and responsibilities of the Home.1 The Home schedules trips and provides transportation and caregivers as needed.  Trips are made routinely for other entertainment purposes, such as going to a movie or out to dinner. State vehicles are used for these outings, and employees of the Home accompany residents on these outings as part of their regular duties.
You have requested and received an advisory opinion from the La. Board of Ethics on this matter.  The Board advised that this transportation of residents and caregivers to local casinos does not appear to violate any provisions of the La. Code of Governmental Ethics2 and recommended that you also contact this office to determine if this is a proper use of public funds.
Since providing entertainment for the residents, including the necessary transportation and caregivers/chaperones, is a function and responsibility of the Home, the Home may legally spend funds in this manner.
Yours very truly,
                                   CHARLES C. FOTI, JR. ATTORNEY GENERAL
                                   BY:  ___________________________ DENISE B. FITZGERALD Assistant Attorney General
CCF, JR:DBF:jv
1 LAC 48:I, § 9843; La.R.S. 40:2009.1-2116.4
2 Ethics Board Docket No. 2004-411